
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1.6


SERIAL NUMBER: 2007SOP-            


CELSION CORPORATION
2007 STOCK INCENTIVE PLAN

STOCK OPTION GRANT AGREEMENT


        THIS GRANT AGREEMENT (this "Agreement") is made and entered into as of
the         day of                         , by and between CELSION CORPORATION
(the "Corporation"), a Delaware corporation, and                        , an
individual employed by or performing services for the Corporation ("Grantee").


ARTICLE 1
GRANT OF OPTION


        Section 1.1 Grant of Options.    Subject to the provisions of this
Agreement, and pursuant to the provisions of the Celsion Corporation 2007 Stock
Incentive Plan (the "Plan"), the Corporation hereby grants to Grantee, as of the
Grant Date specified in Attachment A, a Stock Option (the "Option") of the type
stated in Attachment A to purchase all or any part of the number and class of
shares of Common Stock set forth on Attachment A ("Shares") at the exercise
price per share ("Option Price") set forth in Attachment A.

        Section 1.2 Term of Options.    Subject to earlier termination in
accordance with the remaining provisions of this Agreement, the Plan or
otherwise, any unexercised portion of the Option shall expire at 5:00 p.m.
Columbia, Maryland time on the expiration date specified in Attachment A. In no
event will the Option expire later than the day prior to the tenth (10th)
anniversary of the grant date (the "Grant Date") set forth in Attachment A.


ARTICLE 2
VESTING


        Section 2.1 Vesting Schedule.    Subject to earlier termination or
acceleration in accordance with the remaining provisions of this Agreement, the
Plan or otherwise, the Option will vest on the dates (each, a "Vesting Date"),
and with respect to the number of Shares, specified in Attachment A, provided
that the Shares subject to vesting on a particular Vesting Date shall so vest
only if Grantee shall have been in the continuous employ of or affiliation (as a
consultant or director) with the Corporation from the Grant Date through such
Vesting Date.

--------------------------------------------------------------------------------



        Section 2.2 Acceleration Upon Change of Control.    Notwithstanding any
language to the contrary contained herein, if this Agreement is in effect at the
time of the occurrence of a "Change of Control" event, all Options granted
hereunder not then vested shall automatically fully vest and become immediately
exercisable simultaneously with the occurrence of such Change of Control event.
For purposes of this Agreement, "Change of Control" event, means (A) if any
Person, or combination of Persons (as hereinafter defined), or any affiliate of
any of the above, is or becomes the "beneficial owner" (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934) directly or indirectly,
of securities of the Corporation representing twenty-five percent (25%) or more
of the total number of outstanding shares of common stock of the Corporation;
(B) if individuals who, on the date of this Agreement, constitute the Board (the
"Incumbent Directors") cease, for any reason, to constitute at least a majority
thereof, provided that any new director whose election was approved by a vote of
at least seventy-five percent (75%) of the Incumbent Directors (or directors
theretofore approved by the Incumbent Directors) shall be treated as an
Incumbent Director; or (C) the Corporation sells substantially all of its assets
to a purchaser other than a subsidiary. For purposes hereof, "person" shall mean
any individual, partnership, joint venture, association, trust, or other entity,
including a "group" deemed to be so for purposes of Section 3(d)(3) of the
Securities Exchange Act of 1934.


ARTICLE 3
EXERCISE OF OPTION


        Section 3.1 Exercisability of Option.    No portion of the Option
granted to Grantee shall be exercisable by Grantee prior to the time such
portion of the Option has vested.

        Section 3.2 Manner of Exercise.    The vested portion of the Option may
be exercised, in whole or in part, at any time or from time to time, by
delivering written notice to the Compensation Committee of the Board of
Directors or such committee or the whole Board of Directors as may be
discharging the duties normally assigned to a compensation committee (the
"Committee") in the form attached hereto as Attachment B or in such other form
as the Committee may prescribe from time to time. Such notice shall specify the
number of Shares subject to the Option as to which the Option is being
exercised, and shall be accompanied by full payment of the Option Price of the
Shares as to which the Option is being exercised. Payment of the Option Price
shall be made in cash (or cash equivalents acceptable to the Committee in the
Committee's discretion). In the Committee's sole and absolute discretion, the
Committee may authorize payment of the Option Price to be made, in whole or in
part, by such other means as the Committee may prescribe. The Option may be
exercised only in multiples of whole Shares and no partial Shares, or scrip in
lieu thereof, shall be issued.

        Section 3.3 Issuance of Shares and Payment of Cash upon
Exercise.    Upon exercise of the Option, in whole or in part, in accordance
with the terms of this Agreement and upon payment of the Option Price for the
Shares as to which the Option is exercised, the Corporation shall issue to
Grantee or, in the event of Grantee's death, to Grantee's executor, personal
representative or the person to whom the Option shall have been transferred by
will or the laws of descent and distribution, as the case may be, the number of
Shares so paid for, in the form of fully paid and non-assessable Shares. The
stock certificates for any Shares issued hereunder shall, if such Shares are not
registered

2

--------------------------------------------------------------------------------



or an exemption from registration is not available under applicable federal and
state law, bear a legend restricting transferability of such shares.


ARTICLE 4
TERMINATION OF EMPLOYMENT


        Section 4.1 Unvested Portion.    Subject to earlier termination in
accordance with the remaining provisions of this Agreement, the Plan or
otherwise, the unvested portion of the Option shall terminate upon termination
of Grantee's employment by or affiliation (as a consultant or director) with the
Corporation for any reason.

        Section 4.2 Vested Portion Upon Termination of Employment or Affiliation
for Reason Other Than Death or Disability.    Subject to earlier termination in
accordance with the terms of this Agreement, the Plan or otherwise, and to the
terms of any other controlling agreement extending the time for exercise, any
vested but unexercised portion of the Option shall terminate (i) immediately
upon termination of Grantee's employment by or affiliation (as a consultant or
director) with the Corporation by resignation or for "cause" or (ii) ninety
(90) days after termination of Grantee's employment by or affiliation (as a
consultant or director) with the Corporation for any other reason except the
Grantee's death or Disability. If Grantee is a party to a written employment
agreement with the Corporation which contains a definition of "cause",
"termination for cause" or any other similar term or phrase, determination of
whether Grantee is terminated for "cause" pursuant to this Section 4.2 shall be
determined according to the terms of and in a manner consistent with the
provisions of such written employment agreement. If Grantee is not party to such
a written employment agreement with the Corporation, then for purposes of this
Section 4.2, "cause" shall mean (a) the failure by the Grantee to perform his or
her duties as assigned by the Corporation in a reasonable manner; (b) any act by
the Grantee of dishonesty or bad faith with respect to the Corporation; or
(c) the commission by the Grantee of any act, misdemeanor, or crime reflecting
unfavorably upon Grantee or the Corporation. The good faith determination by the
Committee of whether the Grantee's employment was terminated by the Corporation
for "cause" shall be final and binding for all purposes.

        Section 4.3 Vested Portion Upon Grantee's Death.    Subject to earlier
termination in accordance with the terms of this Agreement, the Plan or
otherwise, and to the terms of any other controlling agreement extending the
time for exercise, upon Grantee's death Grantee's executor, personal
representative or the person to whom the Option shall have been transferred by
will or the laws of descent and distribution (Grantee's "Representative"), as
the case may be, may exercise all or any part of the vested portion of the
Option, at any time or from time to time during the period of twelve (12) months
after the date Grantee dies, or, if shorter, the remainder of the term of the
Option as provided herein.

        Section 4.4 Vested Portion Upon Termination of Employment or Affiliation
by Reason of Disability.    Subject to earlier termination in accordance with
the terms of this Agreement, the Plan or otherwise, and to the terms of any
other controlling agreement extending the time for exercise, in the event that
Grantee ceases, by reason of Disability, to be an employee of or affiliated (as
a consultant or director) with the Corporation, the vested portion of the Option
may be exercised in whole or in part by the Grantee or the Grantee's legal
representative or guardian or person legally acting in a

3

--------------------------------------------------------------------------------



similar capacity (Grantee's "Guardian"), if any, at any time or from time to
time during the period of twelve (12) months after the date of Disability
(determined as provided below) or, if shorter, the remainder of the term of the
Option as provided herein. For purposes of this Agreement, Disability shall be
as defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
and the rules and regulations thereunder, or any success or statute thereto and
the rules and regulations thereunder (the "Code"), and shall be determined by
the Committee, with its determination on the matter being final and binding for
all purposes.


ARTICLE 5
MISCELLANEOUS


        Section 5.1 Non-Guarantee of Employment.    Nothing in the Plan or this
Agreement shall be construed as an employment, consulting or similar services
contract between the Corporation (or an affiliate) and Grantee, or as a
contractual right of Grantee to continue as an employee or, consultant to the
Corporation (or an affiliate) or in any similar capacity, or as a limitation of
the right of the Corporation (or an affiliate) to discharge Grantee at any time.

        Section 5.2 No Rights of Stockholder.    Grantee (or, in the case of
death or disability, Grantee's Representative or Guardian) shall not have any of
the rights of a stockholder with respect to the Shares that may be issued upon
the exercise of the Option until such Shares have been fully paid for and duly
issued thereto upon the due exercise of the Option.

        Section 5.3 Notice of Disqualifying Disposition.    If Grantee makes a
disposition (as that term is defined in §424(c) of the Code) of any Shares
acquired pursuant to the exercise of an Incentive Stock Option within two
(2) years of the Grant Date or within one (1) year after the Shares are
transferred to Grantee, Grantee shall notify the Committee of such disposition
in writing, setting forth, in reasonable detail, the terms and circumstances of
such disposition.

        Section 5.4 Withholding of Taxes.    The Corporation or any affiliate
shall have the right to deduct from any compensation or any other payment of any
kind (including withholding the issuance of Shares) due Grantee the amount of
any federal, state or local taxes required by law to be withheld as the result
of the exercise of the Option or the disposition (as that term is defined in
§424(c) of the Code) of Shares acquired pursuant to the exercise of the Option.
In lieu of such deduction, the Committee may require Grantee to make a cash
payment to the Corporation or an affiliate equal to the amount required to be
withheld. If Grantee does not make such payment when requested, the Corporation
may refuse to issue any certificate for Shares until such time, if any, as
arrangements satisfactory to the Committee for such payment have been made.

        Section 5.5 Nontransferability of Option.    The Option shall be
nontransferable otherwise than by will or the laws of descent and distribution.
During the lifetime of Grantee, the Option may be exercised only by Grantee or,
during the period Grantee is under a legal disability, by Grantee's Guardian.

        Section 5.6 Agreement Subject to Charter and Bylaws.    This Agreement
is subject to the Charter and Bylaws of the Corporation, and any applicable
Federal or state

4

--------------------------------------------------------------------------------



laws, rules or regulations, including without limitation, the laws, rules, and
regulations of the State of Delaware.

        Section 5.7 Gender and Number.    Except as the context otherwise
requires, terms used herein in the singular shall extend to and include the
plural, terms used in the plural shall extend to and include the singular and
works used in either gender or the neuter shall extend to and include each other
gender or be neutral.

        Section 5.8 Headings.    Captions to and headings of the various
provisions hereof are solely for the convenience of the parties, are not a part
of this agreement, and shall not be used for the interpretation of or
determination of the validity of this Agreement or any term or provision hereof.

        Section 5.9 Notices.    All notices and other communications made or
given pursuant to the Agreement shall be in writing and shall be sufficiently
made or given if hand delivered, sent by courier or reputable overnight delivery
company, transmitted by facsimile, e-mail or other electronic means (provided
that the party giving such notice or effecting such communication receives
confirmation of transmittal thereof), or mailed by certified mail, addressed to
Grantee at the address or facsimile number contained in the records of the
Corporation, or addressed to the Committee, care of the Corporation for the
attention of its Secretary at its principal office. Any notice or other
communication shall be deemed given on the date of actual delivery, if hand
delivered, on the business day next succeeding the date of dispatch, if sent by
courier or delivery company or if transmitted by facsimile, e-mail or similar
electronic means, and on the third business day following dispatch if mailed.

        Section 5.10 Entire Agreement; Modification.    The Agreement, including
Attachments A and B hereto, which are incorporated herein by reference and made
a part hereof, together with the Plan and any other agreement that makes
reference hereto or to the Plan contains the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan or in a written document signed by each
of the parties hereto.

        Section 5.11 Conformity with Plan.    This Agreement is intended to
conform in all respects with, and is subject to all applicable provisions of,
the Plan, which is incorporated herein by reference. Unless stated otherwise
herein, capitalized terms in this Agreement shall have the same meaning as
defined in the Plan. Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan. In the event of any
ambiguity in the Agreement or any matters as to which the Agreement is silent,
the Plan shall govern including, without limitation, the provisions thereof
pursuant to which the Committee has the power, among others, to (i) interpret
the Plan and Grant Agreements related thereto, (ii) prescribe, amend and rescind
rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Grantee acknowledges by signing this Agreement that he or she has received
and reviewed a copy of the Plan.

        IN WITNESS WHEREOF, the parties have executed the Agreement as of the
date first above written.

5

--------------------------------------------------------------------------------



ATTEST:   CELSION CORPORATION
  

--------------------------------------------------------------------------------


 
By:
  

--------------------------------------------------------------------------------


 
(SEAL) Name:     Name: Michael H. Tardugno     Title:     Title: President and
Chief Executive Officer    
WITNESS:
 
GRANTEE
 
 
 
 
 
 
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

  (SEAL)       Name:   

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------






SERIAL NUMBER: 2007SOP-XXX


ATTACHMENT A



Grantee:
 
 
Type of Option:
 
Non Qualified Stock Option
Grant Date:
 
 
Number and Class of Shares:
 
 
Exercise Price Per Share:
 
$
Expiration Date:
 
 
Termination Date:
 
Subject to any exceptions set out in the Agreement, the Option terminates at the
following times after your termination of employment or affiliation with the
Corporation:
 
 
Immediately—upon resignation or termination for cause
 
 
12 months—following termination due to death or Disability
 
 
90 days—following termination for any other reason.
Vesting Schedule:
 
 
The Option shall become vested and exercisable with respect to:
                                        Of the shares to Option on
                                        Of the shares to Option on
                                        Of the shares to Option on
                                        Of the shares to Option on

--------------------------------------------------------------------------------




ATTACHMENT B
EXERCISE FORM


Celsion Corporation
10220-L Old Columbia Road
Columbia, MD 21046-1705

Gentlemen:

        1.     Exercise of Stock Option.    I hereby exercise the Non Qualified
Stock Option (the "Stock Option") granted to me
on                                    by Celsion Corporation (the
"Corporation"), subject to all the terms and provisions thereof and of the
Celsion Corporation 2007 Stock Incentive Plan (the "Plan"), and notify you of my
desire to purchase                                    shares (the "Shares") of
Common Stock of the Corporation at a price of
$                                    per Share pursuant to the exercise of said
Stock Option.

        2.     Information about the Corporation.    I am aware of the
Corporation's business affairs and financial condition and have acquired
sufficient information about the Corporation to reach an informed and
knowledgeable decision to acquire the Shares.

        3.     Tax Consequences.    I am not relying upon the Corporation for
any tax advice in connection with this option exercise, but rather am relying on
my own personal tax advisors in connection with the exercise of the Stock Option
and any subsequent disposition of the Shares.

        4.     Tax Withholding.    I understand that, in the case of a
nonqualified stock option, I must submit upon demand from the Corporation an
amount in cash or cash equivalents sufficient to satisfy any federal, state or
local tax withholding applicable to this Stock Option exercise, in addition to
the purchase price enclosed, or make such other arrangements for such tax
withholding that are satisfactory to the Corporation, in its sole discretion, in
order for this exercise to be effective.

        5.     Unregistered Shares.    The following shall apply in the event
the Shares purchased herein are not registered under the Securities Act of 1933,
as amended:

        (a)   I am acquiring the Shares for my own account for investment with
no present intention of dividing my interest with others or of reselling or
otherwise disposing of any of the Shares.

        (b)   The Shares are being issued without registration under the
Securities Act of 1933, as amended (the "Act"), in reliance upon the exemption
provided by Section 3(b) of the Act for employee benefit plans, contained in
Rule 701 promulgated thereunder, or in lieu thereof upon the private offering
exemption contained in Section 4(2) of the Act, and such reliance is based in
part on the above representation.

        (c)   Since the Shares have not been registered under the Act, they must
be held indefinitely until an exemption from the registration requirements of
the Act is available or they are subsequently registered, in which event the
representation in Paragraph (a) hereof shall terminate. As a condition to any
transfer of the Shares, I understand that the Corporation will require an
opinion of counsel satisfactory to the Corporation to the effect that such
transfer does not require registration under the Act or any state securities
law.

        (d)   The issuer is not obligated to comply with the registration
requirements of the Act or with the requirements for an exemption under
Regulation A under the Act for my benefit.

2

--------------------------------------------------------------------------------



        (e)   The certificates for the shares to be issued to me shall contain
appropriate legends to reflect the restrictions on transferability imposed by
the Act.

Total Amount Enclosed: $   

--------------------------------------------------------------------------------

   

 

Date:     

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

(Optionee)
 
 
 
 
 
 
 
 
 
 
 
 
Received by Celsion Corporation
 
 
 
 
On:
  

--------------------------------------------------------------------------------


, 20
  

--------------------------------------------------------------------------------


 
 
 
 
By:
  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.6



CELSION CORPORATION 2007 STOCK INCENTIVE PLAN STOCK OPTION GRANT AGREEMENT
ARTICLE 1 GRANT OF OPTION
ARTICLE 2 VESTING
ARTICLE 3 EXERCISE OF OPTION
ARTICLE 4 TERMINATION OF EMPLOYMENT
ARTICLE 5 MISCELLANEOUS

SERIAL NUMBER: 2007SOP-XXX



ATTACHMENT A
ATTACHMENT B EXERCISE FORM
